DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 05/01/2020.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 05/01/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. The closest prior art identified:
Erickson (US 2012/0084384) teaches distributed cache system and a plurality of proxy systems configured to provide services to users, each proxy system having a local cache for storing data (Fig. 2A); credential information is exchanged between a client device and a server device to established secure communication between the two devices ([0004]); assign the first request for secure communications to a first proxy system from the plurality of proxy systems [0052]; a load balancer routes a connection from each client device to one of the proxy server devices ([0035]); a distributed cache API first tries to fulfill the request via the first proxy, upon failure, looks for another proxy to fulfill the request ([0027], [0052]); determine whether the first cache system includes the session state identifier associated with the first request ([0024], [0031]); in response to determining that the local cache does not include the session state identifier, identify a first cache system from a plurality of shared cache systems, the first cache system designated to store data items associated with the first request [0031];
VanHeyningen et al. (US 7,870,380) a network includes a plurality of client computers and a plurality of proxy servers, each of which are connected to the application server. Each client computer is connected to a load balancer. The load balancer routes a connection from each client computer to one of the proxy servers. Each of the proxy servers in the network has an associated cache memory (col. 18).
None of cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in the independent claims 1, 8 and 15. 
Specifically, the cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes:
“determine that the networked caching system does not store the data item; retrieve the data item from a primary storage, the primary storage separate from the networked caching system; store the data item in a cache of the networked caching system; and transmit the data item to the first proxy system; and wherein the first proxy system of the plurality of local proxy systems is further configured to: obtain the data item from the networked caching system; store the data item in the local cache of the first proxy system; and provide the data item in response to the first request”.
Claims 2-7, 9-14, and 16-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2137